DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: 
D1: 3GPP; TSG SA; Procedures for the 5G System; Stage 2 (Release 15). 3GPP TS 23.502 V15.2.0, 19 June 2018


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.


Regarding Claim 1, 10, 14
(See Fig. 4.2.3.3-1); Step 4b) to a communication device (See Fig. 4.2.3.3-1); UE),
the method performed by a first network node (See Fig. 4.2.3.3-1); AMF) and 

the method comprising:

receiving a second message related to downlink data to be transmitted (See Fig. 4.2.3.3-1); p.42; step. 7; The UPF transmits the buffered downlink data toward UE via (R)AN node which performed the Service Request procedure)   to the communication device (See Fig. 4.2.3.3-1); UE) from a second network node (See Fig. 4.2.3.3-1); RAN);

transmitting a paging message and a non-access stratum (NAS) notification message (See p.35; Fig. 4.2.3.3-1); transmitting an N2 Request including MM NAS Service Accept for a PDU session with paging and NAS notification) to the communication device (See Fig. 4.2.3.3-1); UE) 
                  when the second message is related to a first service (See Fig. 4.2.3.3-1); p.42; step. 7; The UPF transmits the buffered downlink data toward UE via (R)AN node which performed the Service Request procedure)   and the communication device is in Idle state for 3rd generation partnership project (3GPP) access (See Fig. 4.2.3.3-1); p.42; step. 6; conditions for UE in CM -IDLE state),
                wherein 
(See Fig. 4.2.3.3-1); p.42; step. 6; If the UE is in CM-IDLE state in 3GPP access, upon reception of paging request for a PDU Session associated to
3GPP access, the UE shall initiate the UE Triggered Service Request procedure), and 
the NAS notification is transmitted to the communication device through non-3GPP access (See Fig. 4.2.3.3-1); p.42; step. 6; If the UE is in CM-IDLE state in non-3GPP access and in CM-CONNECTED state in 3GPP access, upon reception of NAS Notification message over 3GPP access containing the non-3GPP Access Type, the UE shall initiate the UE Triggered Service Request procedure); and

receiving a service request message for the downlink data from the communication device through the 3GPP access (See Fig. 4.2.3.3-1); p.42; step. 7; The UPF transmits the buffered downlink data toward UE via (R)AN node which performed the Service Request procedure).




Regarding Claim 2,
D1 teaches all the features with respect to Claim 1 and D1 further teaches 
(See Fig. 4.2.3.3-1); UE) is in an Idle state for the 3GPP access and the communication device is in a connected state for the non-3GPP access (See p.44; [7];  and Fig. 4.2.3.3-1; step 6.).


Regarding Claim 3,
D1 teaches all the features with respect to Claim 1 and D1 further teaches 
determining whether the second message is related to the first service (See p.35; [2];  and
Fig. 4.2.3.2-1, step 12).


Regarding Claim 4,
D1 teaches all the features with respect to Claim 3 and D1 further teaches 
         wherein the second message includes an allocation and retention priority (ARP) value (see page 41 and figure 4.2.3.3-1)., and
          wherein whether the second message is related to the first service is determined based on the ARP value included in the second message (see page 39; ([5]; [7]); 41; [1]; [2]; [5];  and Fig. 4.2.3.3-1).


Regarding Claim 5
D1 teaches all the features with respect to Claim 3 and D1 further teaches 
(See p.35; [2];  and
Fig. 4.2.3.2-1, step 12).

, and
                wherein whether the second message is related to the first service is determined based on the first information included in the second message (See p.35; [2];  and Fig. 4.2.3.2-1, step 12).

.

Regarding Claim 6,
D1 teaches all the features with respect to Claim 3 and D1 further teaches 
             wherein whether the second message is related to the first service (See p.35; [2];  and Fig. 4.2.3.2-1, step 12).
is determined based on second information stored in the first network node(See p.35; [2];  p.40; [1]; and Fig. 4.2.3.2-1, step 12; AMF retain information and managed service flow in the network).


Regarding Claim 7,
D1 teaches all the features with respect to Claim 6 and D1 further teaches 
           wherein the second information includes at least one of 
(See p.40, [7]), 
a data network name (DNN) related to the first service (See p.57; [1]), 
single-network slice selection (See p.57; [4])
assistance information (S-NSSAI) related to the first service  (See p.57; [1]), or 
UE capability information related to the first service. (see page 57; [3]).


Regarding Claim 8,
D1 teaches all the features with respect to Claim 6 and D1 further teaches
              wherein the second message includes a PDU session ID related to the downlink data (see p. 40; [7]) and Fig. 4.2.3.3-1), and
              wherein whether the second message is related to the first service is determined based on the PDU session ID (See p.40, [7]) included in the second message and the second information (see p.40 and Fig. 4.2.3.3-1).



Regarding Claim 9,
D1 teaches all the features with respect to Claim 1 and D1 further teaches
wherein the first network node is an access and mobility management function (AMF) (See Fig. 4.2.3.2-1; AMF), and
the second network node is a session management function (SMF) (See Fig.
4.2.3.2-1; SMF).

Regarding Claim 11,
D1 teaches all the features with respect to Claim 10 and D1 further teaches
           wherein the service request message is transmitted through the 3GPP access (see p. 40; [ and Fig. 4.2.3.3-1).


Regarding Claim 12,
D1 teaches all the features with respect to Claim 11 and D1 further teaches
handing over the PDU session associated with the first service from the 3GPP access to the non-3GPP access (See p.127; Section 4.9.2; p.57; section 4.3.2.1; handover between 3GPP and non-3GPP) 
                 when transmission of the service request message through the 3GPP access fails (See p.58; [1]; p.101; [5]; PDU session fails, rejected message).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over D1 as in view of Examiner Official Notice.


Regarding Claim 13, 
D1 teaches all the features with respect to Claim 10 
But fails to explicitly recite
               wherein the communication device is an autonomous driving device that communicates with at least one of a mobile terminal, a network, and an autonomous vehicle other than the communication device.

However Examiner take official notice that the described communication device can also be an autonomous driving device  communicating through a cellular network to any type of other communication device including other autonomous vehicle device. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.